Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2015

                                      No. 04-15-00607-CV

                           Robert SHEPPARD and Debra McKenna,
                                       Appellants

                                                 v.

                                         Mary BURNEY,
                                            Appellee

                       From the County Court at Law, Kerr County, Texas
                                   Trial Court No. 15552C
                           Honorable Susan Harris, Judge Presiding

                                         ORDER
        On November 16, 2015, the court reporter notified this Court that the record was due on
November 23, 2015; however, appellant had failed to pay or make arrangements to pay the
reporter’s fee for preparing the record. The court reporter also states appellant is not entitled to
appeal without paying the fee.

        On November 20, 2015, this Court ordered appellant to provide proof on or before
November 30, 2015 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter=s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. Appellant was cautioned that failure to respond within the time provided would result in
Appellant’s brief being set to be due within thirty (30) days, and the court will only consider
those issues or points raised in Appellant=s brief that do not require a reporter=s record for a
decision. See TEX. R. APP. P. 37.3(c).

        Appellant failed to respond, and on December 1, 2015, the court reporter notified this
court appellant had failed to pay or make arrangements to pay the reporter’s fee for preparing the
record. Accordingly, Appellant’s brief is due on or before January 4, 2016. This Court will only
consider those issues or points raised in Appellant=s brief that do not require a reporter=s record
for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court